Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 29, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149101                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  BANK OF NEW YORK MELLON, as                                                                             David F. Viviano,
  Trustee for CIT Mortgage Loan Trust 2007-1,                                                                         Justices
                Plaintiff-Appellee,
  v                                                                 SC: 149101
                                                                    COA: 317635
                                                                    Oakland CC: 13-009877-AV
  CHARLES BELL and CAROLYN MILLER,
           Defendants-Appellants,
  and
  ALL OTHER OCCUPANTS,
           Defendants.

  _________________________________________/

          On order of the Court, the application for leave to appeal the March 10, 2014 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 29, 2014
           t0721
                                                                               Clerk